Exhibit Paris,February 20, 2008 CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX-MONTH PERIOD ENDED DECEMBER 31, SUMMARY A. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX- MONTH PERIOD ENDED DECEMBER 31, 2007 2 1. Consolidated income statements 2 2. Consolidated balance sheets 3 3. Consolidated statements of cash flows 4 4. Accumulated other comprehensive income (in euros, except if otherwise specified) 5 5. Notes to consolidated financial statements 6 5.1 Corporate Information 6 5.2 Transactions with related parties 6 5.3 Goodwill and Intangible assets, net 6 5.4 Property and equipment, net 7 5.5 Cash and cash equivalents 7 5.6 Shareholders’ equity 8 5.7 Other liabilities 10 5.8 Commitments and contingencies 10 5.9 Contingencies 11 5.10 Segment reporting 11 5.11 Income taxes 12 5.12 Subsequent events 13 B. MANAGEMENT REPORT FOR THE SIX-MONTH PERIOD ENDED DECEMBER 31, 2007 13 1. Overview 13 1.1 Significant events of the six-month period 13 1.2 Business outlook 13 1.3 Forward-looking information 14 2. Operating income 14 2.1 Revenues and gross margin 14 2.2 Operating expenses 15 2.3 Income taxes 15 3. Balance sheet and cash-flow discussion 15 C. CERTIFICATE FROM THE PERSON IN CHARGE OF THIS DOCUMENT 16 D. STATUTORY AUDITORS’ REPORT ON THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX-MONTH PERIOD ENDED DECEMBER 31, 2007 16 1 A.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX- MONTH PERIOD ENDED DECEMBER 31, 1- Consolidated income statements (in thousands of euros, except for shares and per share data) Six months ended December 31 Year ended 2007 2006 June 30, 2007 Revenues: License fees 27,025 27,154 57,101 Maintenance 18,547 16,542 33,995 Professional services 17,083 14,667 32,108 Total revenues 62,655 58,363 123,204 Cost of revenues: License fees 440 372 1,128 Maintenance 1,798 2,028 3,840 Professional services 14,350 11,280 25,052 Total cost of revenues 16,588 13,680 30,020 Gross profit 46,067 44,683 93,184 Operating expenses: Marketing and selling 24,920 23,200 48,814 Research and development 13,075 11,862 26,633 General and administrative 8,259 7,934 15,144 Total operating expenses 46,254 42,996 90,591 Income from operations (187 ) 1,687 2,593 Financial income 735 829 1,646 Financial expenses (41 ) (40 ) (66 ) Exchange gain (loss) and other 46 63 220 Loss from equity investments 78 ( 60 ) ( 214 ) Income before income taxes 631 2,479 4,179 Income taxes benefit (expense) (266 ) (793 ) 1,702 Net income 365 1,686 5,881 Net income per share: - basic 0.02 0.09 0.32 - diluted 0.02 0.09 0.32 Number of shares used in computing net income per share: - basic 18,549 18,143 18,231 - diluted 18,415 18,459 18,523 Additional information Amortization and depreciation of fixed assets 1,679 924 2,588 Personnel costs 40,479 38,251 77,962 2 2- Consolidated balance sheets (in thousands of euros, except for shares and per share data) Six months ended Year ended ASSETS December 31, 2007 June 30, 2007 Goodwill-net 7,409 8,008 Intangible assets-net 5,250 6,312 Property and equipment-net 5,631 5,891 Equity investment-net 5,082 5,004 Loan and interest on loan 402 0 Deferred income taxes 1,097 1,183 Other non-current assets 2,831 2,152 Total non-current assets 27,702 28,550 Accounts receivable and sales tax (less allowance for doubtful accounts of € 467 and € 836 at December 31, 2007 and June 30, 2007, respectively) 28,805 33,239 Other receivables 4,565 4,454 Prepaid expenses 2,161 2,083 Derivative financial instruments 333 99 Cash and cash equivalents 43,017 40,781 Total current assets 78,881 80,656 Total assets 106,583 109,206 LIABILITIES AND SHAREHOLDERS' EQUITY December 31, 2007 June 30, 2007 Shareholders' equity: Shares, €1 nominal value, 19,201 and 19,062 shares issued at December 31 and June 30, 2007, respectively 19,201 19,062 Additional paid-in capital 33,157 31,572 Reevaluation reserve 156 9 Treasury stock at cost (7,301 ) (6,912 ) Accumulated deficit 19,354 18,916 Accumulated other comprehensive income (2,332 ) (915 ) Total shareholders' equity 62,235 61,732 Other non-current liabilities 1,817 1,690 Long-term portion of capital lease obligations - 12 Total non-current liabilities 1,817 1,702 Other current liabilities 495 411 Accounts payable 6,571 7,199 Accrued compensation 11,574 11,839 Value-added tax payable 1,913 1,810 Current portion of capital lease obligations 70 153 Derivative financial instruments 33 7 Deferred revenue 21,875 24,353 Total current liabilities 42,531 45,772 Total liabilities and shareholders' equity 106,583 109,206 3 3- Consolidated statements of cash flows (in thousands of euros) Six months ended December 31 Year ended 2007 2006 June 30, 2007 Cash flows from operating activities: Net income 365 1,686 5,881 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and discounting 1,355 924 2,674 Unrealized loss (gain) on fair value hedges (79) (75) (31) Deferred taxes (56) 664 (2,019) (Gain) loss from equity in affiliates (78) 60 214 Stock-based compensation 946 665 1,458 Net loss on sales of property and equipment 48 2 235 Increase (Decrease) in cash from: Accounts receivable 3,686 (5,562) (10,677) Other receivables (640) (35) (1,482) Prepaid expenses (149) 265 150 Accounts payable and accrued expenses (739) (1,039) 292 Accrued compensation 170 611 909 Value-added tax payable 146 833 721 Deferred revenue (1,437) 1,654 5,974 Other 428 (1,045) 2,493 Net cash provided (used) by operating activities 3,966 ( 392) 6,791 Cash flows from investing activities: Business acquisition - net of cash acquired (a) - - (11,105) Purchase of intangible assets (112) (257) (437) Purchases of equity method investments - (4,844) (4,865) Purchases of property and equipment (970) (721) (4,875) Loan to Prima Solutions ( 400) - - Net cash used by investing activities (1,482) (5,822) (21,282) Cash flows from financing activities: Purchase of treasury stock (389) (1,043) (1,245) Principal payments on capital lease obligations (95) (153) (279) Cash proceeds from issuance of shares 778 1,503 2,983 Net cash provided by financing activities 294 307 1,459 Effect of exchange rate changes on cash and cash equivalents (542) (363) (657) Net increase (decrease) in cash and cash equivalents 2,236 (6,270) (13,688) Cash and cash equivalents, beginning ofperiod 40,781 54,469 54,469 Cash and cash equivalents, end ofperiod 43,017 48,199 40,781 Income taxes paid 166 97 448 Cash paid for interest (41) (40) 66 Cash received for interest 735 829 1,646 (a) The cash acquired in LogicTools in April 2007 amounted to €456 4 4- Accumulated other comprehensive income (in thousands of euros) Six months ended December 31 Year ended 2007 2006 June 30, 2007 Net income 365 1,686 5,881 Actuarial losses on pension 0 0 (148 ) Unrealized gains on cash flow hedges 220 (81 ) (167 ) Translation adjustment (1,417 ) (289 ) (573 ) Other comprehensive income (1,197 ) (370 ) (888 ) Accumulated other comprehensive income (832 ) 1,316 4,993 5 (in euros, except if otherwise specified) 5- Notes to consolidated financial statements The condensed financial statements for the first six months of fiscal year 2007/2008, ended December 31, 2007, were prepared in accordance with international financial reporting standard IAS 34 “Interim financial reporting”.
